NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                    MOTION AND, IF FILED, DETERMINED


                                     IN THE DISTRICT COURT OF APPEAL

                                     OF FLORIDA

                                     SECOND DISTRICT

THE RELATED GROUP, (f/k/a The      )
Related Group of Florida), RELATED )
FLORIDA, INC., TRG- FT. MYERS,     )
INC., and TRG OASIS (TOWER ONE),   )
LTD.,                              )
                                   )
              Petitioners,         )   Case No. 2D18-16
                                   )
v.                                 )
                                   )
OASIS TOWER ONE CONDOMINIUM        )
ASSOC., INC.; WOLFBERG/ALVAREZ     )
AND PARTNERS, INC.; CHM            )
STRUCTURAL ENGINEERS, LLC;         )
BBL-FLORIDA, LLC; ACRES & SON      )
PLUMBING, INC.; ALLEN CONCRETE & )
MASONRY, INC.; ADVANCE WATER       )
TECHNOLOGY, CORP.; C.L.W.          )
CONCRETE CONSTRUCTION, INC.;       )
CMC STEEL FABRICATORS D/B/A CMC )
REBAR FLORIDA; COASTAL FIRE        )
PROTECTION, INC.; DISTINCTIVE      )
FINISHES, L.L.C.; IBA CONSULTANTS, )
INC.; LOPEZ BROTHERS MASONRY,      )
INC.; MCW ACQUISITION, LLC D/B/A   )
METRO CAULKING & WATER             )
PROOFING; POWER DESIGN, INC.; RC )
ALUMINUM INDUSTRIES, INC.;         )
SOUTHLAND FORMING, INC.; WEST      )
COAST FLORIDA ENTERPRISES, INC.    )
f/k/a WEST COAST ROOFING & WATER )
PROOFING, INC.                     )
                                   )
            Respondents.           )
                                   )
Opinion filed June 22, 2018.

Petition for Writ of Certiorari to the
Circuit Court for Lee County; John E.
Duryea, Judge.

Julissa Rodriguez, Michael Thomas,
Christopher Barnett, Elliot H. Scherker,
Bridgid F. Cech Samole, and Stephanie
L. Varela of Greenberg Traurig, P.A.,
Miami, and David B. Haber and Lauren
S. Fallick of Haber Slade, P.A., Miami,
(withdrew after briefing), for Petitioners
The Related Group (f/k/a The Related
Group of Florida), Related Florida, Inc.,
TRG-Ft. Myers, Inc., and TRG Oasis
(Tower One), Ltd.

Jason R. Moyer and Hannah M. Tyson
of Moyer Law Group, St. Petersburg, for
Petitioner TRG Oasis (Tower One), Ltd.

Stacy D. Blank and Patrick M. Chidnese
of Holland & Knight LLP for Respondent
Oasis Tower One Condominium
Association, Inc.

No appearance for remaining
Respondents.


PER CURIAM.


              Denied.


NORTHCUTT, CRENSHAW, and SLEET, JJ., Concur.




                                             -2-